Citation Nr: 0500891	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a separate 10 percent rating for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1943 to February 1946.  His awards 
and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In its May 2003 decision, the RO denied the veteran's claim 
of entitlement to a rating in excess of 20 percent for his 
service-connected residuals of a shell fragment wound of the 
right arm.  After reviewing the record, the Board is of the 
opinion that there a potential issue on appeal concerning 
that claim.  Accordingly, that claim is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

The veteran is in receipt of a ten percent rating for 
tinnitus.


CONCLUSION OF LAW

A separate 10 percent rating for tinnitus in each ear is not 
warranted.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §  
4.87, Diagnostic Code (DC) 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, the veteran is expressing 
dissatisfaction with the 10 percent rating assigned after the 
grant of service connection for his tinnitus.  
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2004).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim in September 2002, Diagnostic 
Code 6260 provided a maximum 10 percent rating for recurrent 
tinnitus.  A note following the DC stated that a separate 
evaluation for tinnitus could be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or another 
diagnostic code, except when tinnitus supported an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code  6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, DC 6260 was revised, 
effective June 13, 2003 (68 Fed. Reg. 25,822, 25,823 (2003)).  
The new version of Diagnostic Code 6260 still allows for a 
maximum 10 percent rating for recurrent tinnitus.  However, 
the notes following the DC now include the following:  Only a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head; objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. 
§ 4.25(b) (2004).  

The Board first notes that it had been VA's policy for a 
number of years that where tinnitus was rated as a disability 
in its own right, only one 10 percent rating was assignable, 
whether the tinnitus was perceived in one ear, both ears, or 
in the head.  See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 
25,822, 25,823 (2003).  Moreover, effective June 13, 2003, 
the notes accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260 
now specifically require the assignment of a single 
evaluation, even for bilateral tinnitus.  While the veteran 
contends that 38 C.F.R. § 4.25(b) nevertheless authorizes the 
assignment of separate compensable evaluations for bilateral 
tinnitus, the Secretary of the VA (Secretary) specifically 
rejected that argument in codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (2003) ("...to rate each ear separately 
would be a violation of the principle of 38 C.F.R. § 4.25(b) 
that a 'single disease entity' is to be given a single 
rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear could not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-03; 69 Fed. Reg. 25178 (2004).  
Therefore, for the purpose of rating tinnitus, the perception 
of sound in one or both ears is irrelevant and the assignment 
of separate ratings based on each ear is impermissible, even 
under the old version of the rating criteria.  See Id.  

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that 
policy the Secretary has indicated that 38 C.F.R. § 4.25(b) 
does not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any DC.  The 
Board is bound in its decisions by the precedent opinions of 
VA's General Counsel.  See 38 U.S.C.A. § 7105(c) (West 2002).  
In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 


ORDER

Entitlement to a separate 10 percent rating for tinnitus in 
each ear is denied.




REMAND

As noted in the Introduction above, in May 2003, the RO 
denied the veteran's claim of entitlement to a rating in 
excess of 20 percent for his service-connected residuals of a 
shell fragment wound of the right arm.  In a statement, 
received in September 2003, the veteran raised contentions to 
the effect that he wished to pursue that claim.  
Parenthetically, it should be noted that in June 2004 the 
veteran submitted a statement to the Board which delineated 
his contentions.  

In any event, the Board finds that the veteran's September 
2003 statement constitutes a timely Notice of Disagreement 
(NOD); and therefore, the veteran is entitled to a Statement 
of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is remanded for the following actions:

1.  Issue an SOC concerning the claim of 
entitlement to an increased rating for 
the veteran's service-connected residuals 
of a shell fragment wound of the right 
arm.  Inform the veteran that in order to 
perfect his appeal, he must file a timely 
and adequate substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2004).  
If a timely and adequate substantive 
appeal is not filed, that claim should 
not be certified to the Board.  If, 
however, a timely substantive appeal is 
filed, that issue should be certified to 
the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200.

2. When the foregoing actions have been 
completed, and if the case is otherwise 
in order, it should be returned to the 
Board for further appellate action.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 80 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


